Citation Nr: 1440222	
Decision Date: 09/09/14    Archive Date: 09/18/14

DOCKET NO.  10-46 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability.

2.  Entitlement to service connection for bilateral carpal tunnel syndrome.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. J. Tang, Associate Counsel





INTRODUCTION

The Veteran served on active duty from February 1964 to December 1967.  The Veteran also served in the U.S. Navy Reserves from February 1968 to December 2002.

This case is before the Board of Veterans' Appeals (Board) on appeal from May 2004 and December 2004 rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA).

The Board previously remanded the case in February 2006.  In March 2013, the Board again remanded the case for further evidentiary development.  In a May 2013 supplemental statement of the case, the RO denied the claims, and the case is back before the Board for further appellate proceedings. 

In February 2011, the Veteran withdrew his prior request for a Board hearing.  

All documents on the Virtual VA paperless claims system and the Veterans Benefits Management System (VBMS) have been reviewed and considered.	

The issue of entitlement to service connection for bilateral carpal tunnel syndrome is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's current bilateral hearing loss disability cannot be satisfactorily disassociated from active service, to include acoustic trauma incurred therein.




(CONTINUED ON NEXT PAGE)
CONCLUSION OF LAW

A bilateral hearing loss disability was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2013); 38 C.F.R. §§ 3.102, 3.303 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Compliance with Prior Remand

In March 2013, the Board remanded the claim for further evidentiary development.  Though the AOJ did not substantially comply with the Board's prior remand instructions, as discussed in the remand below, because the Veteran's claim on appeal is granted, any error under Stegall v. West, 11 Vet. App. 268, 271 (1998) is harmless error.   

Duties to Notify and Assist

Because the Veteran's claim on appeal is granted, as discussed below, any error as to the duty to notify and assist is harmless error.   

Service Connection

A veteran is entitled to VA disability compensation for service connection if the facts establish that a disability resulted from disease or personal injury incurred in the line of duty or for aggravation of a preexisting injury in the active military, naval or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2013); 38 C.F.R. § 3.303(a) (2013).  

Generally, to establish entitlement to service connection, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Veteran is certainly competent to report his hearing loss symptoms and observations, and the Board finds the Veteran credible.  However, the Board considers the diagnosis and determination regarding the etiology of a bilateral hearing loss disability beyond its own competence to evaluate based upon its own knowledge and expertise.  Notwithstanding, the Veteran's observations regarding his hearing loss symptoms and reported in-service experiences may be useful to an expert in rendering an opinion as to etiology.  See Jandreau v. Nicholson, 492 F.3d 1372 (2007); Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  The Board finds the May 2013 VA examination is of significant probative value as the examiner performed an examination and based her opinion on the Veteran's history, lay statements, and sound medical principles.  Further, the examiner has the requisite medical expertise to diagnose for a bilateral hearing loss disability and to render an opinion regarding the etiology of the Veteran's bilateral hearing loss disability.    

First, because there are auditory thresholds exceeding 40 decibels in both ears during the appeal period, the Board finds that Veteran has a current bilateral hearing loss disability for VA purposes under 38 C.F.R. § 3.385.  See May 2013 VA examination.  Therefore, the first Shedden element, a present disability, is met.  

Second, because the Veteran credibly reported noise exposure in active duty service, to include from loud machinery, the Board finds that the second Shedden element, an in-service incurrence or aggravation of a disease or injury, is met.  See e.g., November 2011 Informal Hearing Presentation.  

Third, the evidence shows an etiological relationship between the Veteran's current bilateral hearing loss disability and active service.  The Board acknowledges that after conversion from ASA units to ISO units, a February 1964 audiogram shows some degree of bilateral hearing loss under Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  However, because no hearing loss defect was noted in the February 1964 examination report performed upon entry into active duty service, the Veteran is presumed to have been sound of hearing upon entering into active duty service.  See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304.

The May 2013 VA examiner thoroughly reviewed the Veteran's history and opined that the Veteran's current bilateral hearing loss disability is related to his reported noise exposure during active duty service.  The examiner noted that the Veteran's December 1967 separation examination recorded no audio testing results, and that the Veteran reported some hearing loss at discharge from being exposed to noise in service without hearing protection.  The examiner considered the Veteran's 1989 diagnosis of Eustachian tube dysfunction, and the examiner acknowledged that the Veteran has had a chronic problem with left Meniere's disease since about 1990.  The examiner noted that the Veteran reported that his Meniere's disease was not so much a hearing change but fullness in the ears and vertigo.  The examiner stated:

The opinion is expressed as such since there was no hearing screening found on the discharge from military service and with the word of the Veteran, at least as likely as not the Veteran had hearing loss due to the noise exposure during his service as reported by the Veteran, as hearing loss could not be ruled out at discharge.  The other conditions were diagnosed years after the dates in question per the request dates of 1964 to 1967.

Because the May 2013 VA examiner's opinion is based on a thorough review of the Veteran's history, the examiner has the requisite medical expertise to render an opinion as to etiology of a hearing loss disability, and the examiner's opinion is uncontroverted by the competent evidence of record, the Board finds that the Veteran's current bilateral hearing loss disability cannot be satisfactorily disassociated from his period of active duty service, to include acoustic trauma therein.  Therefore, the Board finds that the third Shedden element, a causal relationship between the present disability and the disease or injury incurred or aggravated during service, is met.  
  
Because all three Shedden elements have been met, entitlement to service connection for a bilateral hearing loss disability is warranted.  38 C.F.R. § 3.303.


	(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to service connection for a bilateral hearing loss disability is granted.


REMAND

In the March 2013 remand, the Board directed the AOJ to contact the appropriate resources and request verification therefrom regarding the specific dates of the Veteran's periods of ACDUTRA and INACDUTRA in the U.S. Navy Reserves from February 1968 to December 2002.  The Board also directed the AOJ to request all outstanding service treatment and personnel records associated with the Veteran's periods of reserves service.  In March 2013, the AOJ contacted the National Personnel Record Center (NPRC) and requested verification and/or documentation showing all ACDUTRA and INACDUTRA dates from February 25, 1964 to December 1967, and the NPRC's response was that the Veteran served on active duty during this period.  Because the AOJ did not request verification and service records for the Veteran's periods of ACDUTRA and INACDUTRA from February 1968 to December 2002, the AOJ did not comply with the directives of the March 2013 Board remand.  Stegall v. West, 11 Vet. App. 268 (1998).  

The Veteran contends that he has bilateral carpal tunnel syndrome that is related to active service.  Per the Board's March 2013 remand directives, the Veteran was afforded a VA examination in April 2013.  However, the April 2013 VA examiner's opinion was inadequate because his opinion that the Veteran's bilateral carpal tunnel syndrome is not related to service was based on the lack of service treatment records showing carpal tunnel syndrome and manifestations thereof in service.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Further, the examiner's rationale is inconsistent with the service treatment records, which indicate that the Veteran was prescribed wrist supports during reserves service.  See e.g., May 2001 service treatment record.  Because the etiology of the disability remains unclear, a VA medical opinion should be obtained to determine the etiology of the Veteran's bilateral carpal tunnel syndrome.  McClendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  

Accordingly, the case is REMANDED for the following action:

1. Please contact the Veteran and request that he provide information as to any outstanding treatment records regarding bilateral carpal tunnel syndrome, specifically to include any outstanding records from Tri-County Orthopedics.

The Veteran should be asked to authorize the release of any outstanding pertinent non-VA medical records.  

2. Regarding the Veteran's service with the U.S. Navy Reserves from February 1968 to December 2002, please request the following:

(a) Copies of all of the Veteran's service personnel and service treatment records from all appropriate sources, including but not limited to the Veteran's Naval Reserves unit(s), the National Personnel Records Center/ Records Management Center, and appropriate state Joint Forces Headquarters; and

(b) Clarification of all the dates of the Veteran's periods of active duty, active duty for training, and inactive duty for training.  

All attempts to complete this development should be documented in the case file.  

3. Please obtain all outstanding relevant VA treatment records, to include records from May 2004 to present. 

Associate all records obtained with the claims file or on VBMS/ Virtual VA. 

4. If, after making reasonable efforts to obtain any outstanding non-Federal records, the AMC is unable to secure same, or if after continued efforts to obtain the above Federal records, the AMC concludes that it is reasonably certain they do not exist or further efforts to obtain them would be futile, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).  The Veteran must then be given an opportunity to respond.

5. Afterwards, please forward the claims file to a VA physician who did not conduct the April 2013 VA examination.  The VA physician is requested to please review the claims file (including Virtual VA/ VBMS) in order to render an opinion as to the following:

Whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's bilateral carpal tunnel syndrome manifested in or is etiologically related to the Veteran's period of active duty service, or any period of active duty for training, or inactive duty for training.  

The examiner's particular attention is invited to the following:

(a) The in-service notation that new bilateral wrist supports are needed as the old ones are worn out.  See May 2001 service treatment record.

(b) The Veteran's occupation as a pipefitter in active service.  

(c) The Veteran's reports in the April 2013 VA examination.  

If additional examination of the Veteran is deemed necessary to address the foregoing question, the scheduling of such examination should be undertaken.  

Please note that a lack of medical documentation in service alone is not sufficient to render lay evidence not credible.  The examiner should provide a complete rationale for all opinions expressed.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.  

6. To help avoid future remand, the AOJ is asked to ensure that the required actions have been accomplished in compliance with this remand.  If any action is not undertaken, or is taken in a deficient manner (e.g., a complete rationale for any opinion is not provided), please undertake corrective action before the claims file is returned to the Board.  

7. After completing the above development and any additional development that is warranted, readjudicate the claim on appeal.  If the benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and provide an opportunity to respond before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeal
Department of Veterans Affairs


